UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: June 30, 2012 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record. Name of Fund: AC One China Fund Period: For the period July 1, 2011 to June 30, 2012 (and specifically from Fund Effective Date, May 16, 2012 to June 30, 2012) Company Name Meeting Date CUSIP Ticker Vote MRV Proposal Proposed by Issuer or Security Holder The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title)/s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) DateAugust 15, 2012
